Citation Nr: 1648099	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  13-19 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a neurologic disability manifested by syncopal episodes, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a cardiac disability, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from January to May 1991, which includes service in Southwest Asia.  He had service with the Marine Corps Reserve from October 1987 to June 1995, which includes a verified period of active duty for training (ACDUTRA) from October 1987 to April 1988.

These matters initially came before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In that decision, the RO denied entitlement to service connection for a neurologic disorder manifested by syncopal episodes and a heart disability.  The RO in Columbia, South Carolina currently has jurisdiction over the Veteran's claims.

The Veteran testified before the undersigned at a February 2015 videoconference hearing at the RO.  A transcript of the hearing has been associated with his file.

In May 2015, the Board remanded these matters for further development.

The Veteran had also perfected an appeal with regard to the issue of entitlement to service connection for a gastrointestinal disability, and the Board had remanded the issue in May 2015 for further development.  The Appeals Management Center (AMC) granted service connection for gastroesophageal reflux disorder by way of a March 2016 rating decision, and thereby resolved the appeal as to that issue.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that he has a current neurologic disability manifested by syncopal episodes and a current cardiac disability and that these disabilities are related to toxic exposures during the Persian Gulf War and pills/vaccinations that were taken at that time as a precaution against potential chemical attacks.  He contends that syncopal/near syncopal episodes and cardiac symptoms have continued in the years since his return from the Persian Gulf.

In its May 2015 remand, the Board instructed the AOJ to schedule the Veteran for VA examinations to determine the nature and etiology of any current neurologic disability manifested by syncopal/near syncopal episodes and any current cardiac disability.  The examiner was instructed to indicate whether any of the Veteran's neurologic and cardiac symptoms that have been present since January 2012 are due to a distinct and identifiable disability.  If so, the examiner was to opine as to whether it was at least as likely as not (50 percent probability or more) that the disability had its onset during any period of active service or ACDUTRA, had its onset in the year immediately following active duty service, was related to toxic exposures during the Persian Gulf War, was related to vaccines and pills taken during the Persian Gulf War, or was otherwise the result of a disease or injury in service.  Lastly, if any neurologic or cardiac symptom was not due to a distinct and identifiable disability, the examiner was to opine as to whether the symptom represented an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's service in Southwest Asia or a medically unexplained chronic multisymptom illness which is defined by a cluster of signs or symptoms.

The Veteran was afforded a VA neurologic examination in February 2016 and was diagnosed as having vaso-vagal syncope.  The physician who conducted the examination concluded that the vaso-vagal syncope had been present for some time and that the Veteran experienced occasional symptoms of near syncope, but that he had not experienced any recent syncopal episodes.  The examiner felt that the Veteran's syncope occurred due to vagal nerve stimulation, but he did "not see any evidence in records or based on discussion with the [V]eteran that his symptoms had onset during active duty."  Also, the Veteran's symptoms "would not be the result of any exposure during [the] Persian Gulf War."

A VA cardiac examination was also conducted in February 2016.  The physician who conducted the examination concluded that the Veteran had hypertension, hyperlipidemia, and a history of vaso-vagal syncope, but that he did not have any cardiac issues.  He underwent a thorough cardiac workup "with no cardiac causes identified."  Therefore, no opinion was provided as to the etiology of any current cardiac disability.

As noted by the Veteran's representative in a December 2016 Written Brief Presentation, the February 2016 neurologic examination is insufficient because the examiner did not provide a specific opinion as to whether it was at least as likely as not that the Veteran's vaso-vagal syncope had its onset in service, had its onset in the year immediately following active duty service, or was otherwise the result of a disease or injury in service.  The examiner also did not specifically address whether the disability was related to any vaccines and/or pills taken during the Persian Gulf War.  Moreover, the examiner did not provide any specific explanation or rationale for his conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The February 2016 cardiac examination is also insufficient because although the examiner concluded that the Veteran did not have any identifiable cardiac disability, the examiner did not provide any opinion as to whether the Veteran's symptoms represented an objective indication of chronic disability resulting from an undiagnosed illness related to his service in Southwest Asia or a medically unexplained chronic multisymptom illness.

Hence, a remand is necessary to obtain addendum opinions from the February 2016 examiner which addresses the etiology of the Veteran's current vaso-vagal syncope and his cardiac symptoms.

Updated VA treatment records should be also be secured upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the file all outstanding VA records of the Veteran's treatment, to specifically include:
(a)  all records contained in the Columbia Vista electronic records system and dated from March 2016 through the present; 
(b)  all records contained in the Charleston Vista electronic records system and dated from March 2014 through the present; and;
(c)  all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, ask the examiner who conducted the February 2016 VA neurologic examination to review all relevant electronic records contained in the VBMS and Virtual VA systems (including a copy of this remand and any records obtained pursuant to this remand) and provide a new opinion as to the etiology of the Veteran's current vaso-vagal syncope.

If the individual who conducted the February 2016 VA neurologic examination is no longer employed by VA or is otherwise unavailable, document that fact in the file, and arrange to obtain a medical opinion from another appropriate health care professional based on claims file review.  Only arrange for the Veteran to undergo further examination by an appropriate health care professional if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The examiner should answer the following question:

Is it at least as likely as not (50 percent probability or more) that the Veteran's vaso-vagal syncope had its onset during any period of active service or ACDUTRA, had its onset in the year immediately following active duty service, is related to toxic exposures during the Persian Gulf War, is related to vaccines and pills taken during the Persian Gulf War as a precaution against potential chemical attacks, or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the opinion provider must acknowledge and comment on any vaso-vagal syncope diagnosed since January 2012 and the Veteran's reports of toxic exposures in the Persian Gulf and vaccinations/pills taken in the Persian Gulf as a precaution against potential chemical attacks.  (The absence of evidence of treatment for neurologic problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.) 

The opinion provider must provide reasons for each opinion given.
3.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, ask the examiner who conducted the February 2016 VA cardiac examination to review all relevant electronic records contained in the VBMS and Virtual VA systems (including a copy of this remand and any records obtained pursuant to this remand) and provide a new opinion as to the etiology of any current cardiac disability.

If the individual who conducted the February 2016 VA cardiac examination is no longer employed by VA or is otherwise unavailable, document that fact in the file, and arrange to obtain a medical opinion from another appropriate health care professional based on claims file review.  Only arrange for the Veteran to undergo further examination by an appropriate health care professional if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The opinion provider should answer all of the following questions:

(a)  Are any of the Veteran's cardiac symptoms that have been present since January 2012 due to a distinct and identifiable cardiac disability?

(b)  If any cardiac symptom experienced since January 2012 is related to a distinct and identifiable cardiac disability, is it at least as likely as not (50 percent probability or more) that the current cardiac disability had its onset during any period of active service or ACDUTRA, is related to toxic exposures during the Persian Gulf War, is related to vaccines and pills taken during the Persian Gulf War as a precaution against potential chemical attacks, or is otherwise the result of a disease or injury in service?

(c)  If any cardiac symptom that has been experienced since January 2012 is not due to a distinct and identifiable cardiac disability, is it at least as likely as not (50 percent probability or more) that the symptom represents an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's service in Southwest Asia or a medically unexplained chronic multisymptom illness which is defined by a cluster of signs or symptoms?  If so, the examiner should also describe the extent to which the illness has manifested.

In formulating the above opinions, the opinion provider must acknowledge and comment on any cardiac disabilities diagnosed and/or cardiac symptoms experienced since January 2012 and the Veteran's reports of toxic exposures in the Persian Gulf and vaccinations/pills taken in the Persian Gulf as a precaution against potential chemical attacks.  (The absence of evidence of treatment for cardiac problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.) 

The opinion provider must provide reasons for each opinion given.

4.  If a benefit sought on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case.  After the Veteran is given opportunity to respond, the case should be returned to the Board. 

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


